      Case 2:19-cv-11896-BWA-DMD Document 30 Filed 02/02/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


 JEANETTE R. TRIPPLETT                                           CIVIL ACTION

 VERSUS                                                          NO. 19-11896

 DOLGENCORP, LLC, et al.                                         SECTION M (3)




                                   ORDER OF DISMISSAL

       The Court having been advised by the United States Magistrate Judge that all of the

parties to this action have firmly agreed upon a compromise in this matter,

       IT IS ORDERED that the action be and it is hereby dismissed without costs and without

prejudice to the right, upon good cause shown, to reopen the action or seek summary judgment

enforcing the compromise if the settlement is not consummated within sixty days or such other

time as is reasonable. The Court retains jurisdiction for all purposes, including enforcing the

settlement agreement entered into by the parties.

       COUNSEL ARE REMINDED that, if witnesses have been subpoenaed, EVERY

WITNESS MUST be notified by counsel not to appear.

       New Orleans, Louisiana, this 2nd day of February, 2021.




                                                    ________________________________
                                                    BARRY W. ASHE
                                                    UNITED STATES DISTRICT JUDGE
